Case 1:18-cv-07366-NG-SMG Document 18 Filed 07/12/19 Page 1 of 2 PageID #: 92
                          CIVIL MINUTE ENTRY

BEFORE:                     Magistrate Judge Steven M. Gold

DATE                        July 12, 2019

TIME:                       10:00 a.m.

DOCKET NUMBER(S):           CV 18-7366 (NG)


                            Baldwin et al v. The City of New York et al
NAME OF CASE(S):

FOR PLAINTIFF(S):
                            Marinelli
FOR DEFENDANT(S):
                            Pallini and Garcia

NEXT CONFERENCE(S):         STATUS CONFERENCE AT
                            11:00 AM ON DECEMBER 12, 2019
FTR/COURT REPORTER:         N/A

STATUS CONFERENCE RULINGS:

Pallini and Garcia for defendants. Defendants' time to answer is extended to August 9,
2019.

Fact discovery will be completed by November 15, 2019.

THE COURT WILL HOLD A FURTHER CONFERENCE AT 11:00 AM ON
DECEMBER 12, 2019.

The parties shall be prepared:

(1) to state their respective positions on settlement, with PRINCIPALS WITH FULL
SETTLEMENT DECISION-MAKING AUTHORITY (UP TO THE AMOUNT LAST
DEMANDED FOR DEFENDANTS, DOWN TO THE AMOUNT LAST OFFERED FOR
PLAINTIFFS) PRESENT OR AVAILABLE BY TELEPHONE THROUGHOUT THE
CONFERENCE.

(2) to schedule disclosures of any anticipated expert reports.

(3) to articulate the basis for any anticipated summary judgment motions and to be
familiar with any premotion conference procedures required by the district judge presiding
over the case.

(4) to state whether they will agree to assignment of this case to a magistrate judge for all
purposes, including jury trial and entry of final judgment.
Case 1:18-cv-07366-NG-SMG Document 18 Filed 07/12/19 Page 2 of 2 PageID #: 93
Counsel are encouraged to file a written application requesting a settlement conference on
an earlier date if they believe it might be productive to do so.
